               1
               2
               3
               4
               5
               6
               7
               8                               UNITED STATES DISTRICT COURT

               9                              EASTERN DISTRICT OF CALIFORNIA

              10
              11 DEBORAH JONES,                )                     Case No. 2:19-cv-01224-TLN-CKD
                                               )
              12            Plaintiff,         )                     ORDER GRANTING
                                               )                     STIPULATION TO CONTINUE
              13       vs.                     )                     HEARING DATE
                                               )
              14   UNUM LIFE INSURANCE COMPANY )                     Judge: Troy L. Nunley
                   OF AMERICA,                 )                     Ctrm: 2
              15                               )
                            Defendant.         )                     Complaint Filed: July 2, 2019
              16                               )                     FAC Filed:       July 3, 2019
              17
              18              The Court having reviewed the Stipulation to Continue the Hearing Date filed
              19 by the parties finds that good cause exists to enter an order approving said Stipulation.
              20              Accordingly, IT IS HEREBY ORDERED as follows:
              21              The hearing on Plaintiff’s Motion to (1) Strike Unum’s Affirmative Defenses in
              22 its Amended Answer to Plaintiff’s First Amended Complaint; and (2) Deem Certain,
              23 Improperly Denied Allegations in the First Amended Complaint Admitted is continued
              24 from November 14, 2019 to December 19, 2019 at 2:00 p.m. All opposition and reply
              25 brief deadlines are continued to correspond with the new hearing date.
              26 DATED: October 10, 2019
              27
              28                                                           Troy L. Nunley
                                                                           United States District Judge
LAW OFFICES
                                                                 1                Case No. 2:19-cv-01224-TLN-CKD
 MESERVE,
 MUMPER &                                                                     ORDER GRANTING STIPULATION TO
HUGHES LLP
                   171646.1
                                                                                      CONTINUE HEARING DATE
